Citation Nr: 1310206	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  04-41 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial disability evaluation greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) for the time period from April 16, 2001 to February 3, 2005. 

2. Entitlement to an initial disability evaluation greater than 70 percent for service-connected PTSD for the time period since February 4, 2005.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and June 2003 rating decisions by the RO in New Orleans, Louisiana.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In May 2007, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for due process considerations, to obtain all relevant records, and to afford the Veteran a new VA psychiatric examination. 

In October 2009, the Board issued a decision in this case granting a 70 percent rating for PTSD effective February 4, 2005.  The Board denied a rating greater than 50 percent for the time period from April 16, 2001 to February 3, 2005.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

By order dated July 8, 2010, the Court remanded the case to the Board pursuant to the terms of a Joint Motion for Remand (JMR).  The JMR stated that the Board had provided adequate reasons and bases for the denial of an initial rating in excess of 50 percent prior to February 4, 2005.  

The Board remanded this case for additional development in March 2011.  It returns now for appellate consideration. 


FINDINGS OF FACT

1.  Prior to February 4, 2005, the Veteran's PTSD was not productive of occupational and social impairment, with deficiencies in most areas (for example) such as work, school, family relations, judgment, thinking, or mood, caused by PTSD.

2.  On and after February 4, 2005, the competent evidence shows occupational and social impairment with deficiencies in most areas caused by PTSD yet fails to demonstrate that the Veteran has total occupational and social impairment due to symptoms of PTSD.

3.  The schedular criteria have been adequate to rate the Veteran's PTSD throughout the period on appeal.  

4.  The Veteran is currently service connected for PTSD, rated as 50 percent disabling prior to February 4, 2005, and 70 percent on and after February 4, 2005, and for erectile dysfunction as secondary to PTSD and rated as noncompensably disabling as of November 10, 2009.  These evaluations meet the schedular requirements for assignment of a total disability rating based on individual unemployability only on and after February 4, 2005.

5.  Both prior to and on and after February 4, 2005, the Veteran's service connected disabilities are not of such severity as to preclude substantially gainful employment throughout the period on appeal and regardless of whether the Veteran's age, employment history and other relevant factors are considered.


CONCLUSIONS OF LAW

1.  Prior to February 4, 2005, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2.  On and after February 4, 2005, the criteria for a rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.

3.  The criteria for assignment of a total disability rating based on individual unemployability are not met, and referral for consideration of individual unemployability on an extra-schedular basis is not warranted.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a rating in excess of 50 percent for his PTSD prior to February 4, 2005, and in excess of 70 percent on and after February 4, 2005, to include entitlement to TDIU.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  The Veteran has alleged entitlement under multiple theories; the Board will address each in turn.

a. Schedular Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012). 

The Veteran's service-connected PTSD is evaluated as 50 percent disabling prior to February 4, 2005, and 70 percent disabling on and after that date under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A score of  21-30 illustrates "[b]ehavior . . . considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends)."  Id.  

Prior to February 4, 2005

The Veteran has previously been awarded a permanent and total evaluation for non-service connected pension purposes.  An April 1999 rating decision granted the benefit, but based on non-psychiatric disabilities.  The Board finds that the prior award is not relevant to the instant appeal and in fact, for reasons cited below, provides some evidence against the TDIU claim. 

The Veteran has been in regular psychiatric care since the filing of his claim in April 2001.  Just prior to the effective date of service connection, the Veteran went through an April 2001 addiction severity index evaluation.  The note is provided a psychosocial history.  The Veteran had been on disability and not employed in the previous three years.  The reported amount of monthly benefit corresponded to his VA pension.  He considered treatment for employment problems not important.  The Veteran denied outpatient treatment for drugs or alcohol in the previous thirty days.  He reported two convictions for drug charges, spending a total of 60 days incarcerated in his life.  He was divorced and satisfied with that arrangement.  His living arrangements were completely unstable and he did not live with anyone with either a drug or alcohol problem.  The Veteran stated that he was not bothered by family/social problems in the month prior to the interview and did not consider such problems important.  He did report serious depression, anxiety and trouble controlling violent behavior.   He reported thoughts of suicide in the previous month and an attempt but not in the last month.  

His VA treatment records show that he was treated for alcohol and cocaine dependence while residing at a halfway house from May 2001 to January 2002.  The Veteran had a history of HIV infection since 1993, one year treatment for tuberculosis, and had problems with arthritis.  Between January and March 2002 the Veteran was enrolled in an inpatient substance abuse treatment program.  After completion of the program, he returned to the halfway house.  Numerous records were generated in the course of this treatment.  

The Veteran was enrolled in the Dual Diagnosis (psychiatric and substance abuse) program.  His April 2001 substance abuse treatment program admission evaluation states that he did not have suicidal or homicidal thoughts, or hallucinations, and that he was homeless.  While the notes from the program do not provide an extensive description of his level of functioning, notes from May, June, July, August, September, November and December 2001 indicate that he did not have suicidal or homicidal thoughts, or hallucinations, and that he was stable on medication.  His inpatient treatment records between January and March 2002 show that he did not have suicidal or homicidal thoughts, or hallucinations, and that he was stable on medication.  The records show an average affect, appropriate behavior in sessions, and active engagement in the treatment process, without evidence of abnormal behaviors such as those listed in the ratings criteria.  

A June 2001 PTSD intake note states that he had an admission following a suicide attempt in December 2000, prior to the filing of the instant claim.  He was in a VA domiciliary from January to March 2001.  Another undated period of domiciliary care in New York was mentioned.  The Veteran mentioned a past history of aggressive and violent behavior with a controlled and calculated approach to violence, waiting to retaliate.  The Veteran stated that he had a history of fighting when drinking, especially drinking whiskey, but that his last fight was approximately ten years before.  The Veteran had two suicide attempts in December 2000, suicidal ideation more recently and hinted at homicidal ideation but was unwilling to discuss details.  His past history of violent behavior had alienated his family with problems of trust and intimacy.  

The Veteran first underwent a VA psychiatric evaluation in connection with this case in May 2003.  The Veteran reported that he had three children whom he saw pretty often but was unable to feel close to.  He stated that he had two friends, that he felt isolated and did not trust anyone.  He reported having nightmares and sleep disturbances.  The Veteran stated that he had not worked since 1996 due to his former drug use and noted that he had had some problems with authority but was able to work jobs where he could be alone a lot of the time.  He stated that he had trouble feeling strong positive emotions and being close to others.  He reported almost daily intrusive thoughts of combat and intermittent distressing dreams.  He lived in a halfway house at the time of the examination. 

Upon mental examination, the Veteran was alert and oriented, neatly groomed, and showed good hygiene.  Affect was average and speech was normal with regard to production, volume, content, and clarity.  The Veteran denied having any delusions, hallucinations, or suicidal or homicidal ideations.  The examiner noted that the Veteran had psychological and physiological reactivity to cues of his combat stressors, as well as avoidance, hypervigilance, exaggerated startle response, and irritability. 

The May 2003 examiner diagnosed PTSD and major depressive disorder and assigned a GAF of 52.  The examiner noted that the Veteran was currently physically unable to work yet found that his PTSD symptoms would limit his ability to both obtain and maintain work, were his physical problems to remit.  The examiner also noted that the PTSD had interfered with the Veteran's ability to form a social support network, succeed in his former marriage, and relate to his children. 

Based upon the results of this examination, the RO assigned a disability evaluation of 50 percent for PTSD in its June 2003 rating decision. 

In spite of his complaints of feeling isolated and not trusting others, the Veteran married in September 2004.  

The Board finds that the results of the May 2003 examination more closely approximate the 50 percent disability criteria for PTSD as the Veteran did not display, for instance (example only), suicidal ideation, obsessional rituals, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of his personal appearance and hygiene, or difficulty in adapting to stressful circumstances. 

Beyond the VA examinations, the evidence includes VA medical records that report regular mental health treatment, with findings vastly similar to those in the several VA examinations listed above.  This evidence further supports a disability evaluation of 50 percent prior to February 4, 2005, providing evidence against this claim.  In some cases providing evidence against the 50 percent evaluation. 

Simply stated, the Veteran's symptoms did not merit the next-higher rating of 70 percent according to the schedular criteria between April 16, 2001 and February 3, 2005.  The Veteran reported suicidal thoughts once, in June 2001, but otherwise denied suicidal thoughts.  Given that the entries are based on his reports, the weight of the evidence is against suicidal thoughts prior to February 4, 2005.  The Veteran did not display obsessional rituals due to PTSD which interfered with routine activities, speech that was intermittently illogical, obscure, or irrelevant, near-continuous panic or depression, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  

The Board also notes some degree of successful social functioning as the Veteran went from living in a halfway house to marriage and sharing a home with his wife and stepchildren.  His GAF score was 52, indicating moderate symptoms.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD was productive of deficiencies in most areas or total occupational and social impairment.  A rating in excess of 50 percent is not warranted prior to February 4, 2005.  
On and After February 4, 2005

The Veteran submitted a February 4, 2005 opinion letter from a VA treating physician.  The physician noted that the Veteran was having intrusive disturbing memories of combat trauma, irritability, depressed and anxious mood, insomnia, nightmares, low energy and motivation, emotional numbing, problems controlling his anger, and avoidance of people, places, and things reminiscent of the traumatic events from service.  The VA physician noted that the Veteran was compliant with his PTSD treatment yet continued to suffer to a significant degree from PTSD symptoms.  The physician stated that the Veteran had been unable to work since 1996 due to a combination of his PTSD, chronic back pain, and HIV infection requiring intensive treatment and multiple medications.  The VA physician opined that the Veteran "will most likely be unable to be gainfully employed in the future and will most likely continue to suffer significant impairment from his PTSD symptoms." 

The Veteran submitted his own lay statement in May 2005 confirming many of the symptoms cited in the February 2005 VA opinion letter, such as suicidal ideation, disturbing dreams, anger, depression, feelings of helplessness, and feeling "out of sync with the world I live in". 

The Veteran relocated to the St. Louis, Missouri, area in August 2005 following Hurricane Katrina.  He established care at VA.  Psychiatric evaluations in October and December 2005 show that the Veteran had complaints similar to those in his New Orleans VA treatment records.  He stated in October 2005 that the extensive damage done by the hurricane had resulted in an odor that reminded him of mass graves in Vietnam.  The large military presence also reminded him of Vietnam.  He was given a GAF score of 50.  In February 2006, the Veteran reported an increase in symptoms, particularly trouble falling asleep, intrusive thoughts, irritability and hypervigilance.  The Veteran reported relapsing in mid-January before returning to New Orleans.  The Veteran associated his worsened symptoms with the anniversary of the Tet Offensive.  

In March 2006, the Veteran was admitted to the John Cochrane VA Medical Center after relapsing on cocaine that morning and walking into traffic in an attempt to kill himself.  The Veteran reported that his family had moved to St. Louis after Katrina and lived with his wife's family.  She had been recalled to work in New Orleans, leaving the Veteran to care for his mother-in-law and children.  He stated that he had more stress than he could handle.  He said he felt worthless and hopeless and a weight on his wife.  The Veteran was admitted with a GAF of 25.  He stayed for one week.  At discharge, suicidal thoughts were not reported and he had a GAF score of 40.  

The Veteran later submitted an April 24, 2007 VA opinion letter from a different VA treating physician, who stated that the Veteran continued to suffer profoundly from his symptoms of PTSD such that the physician believed the Veteran should be granted an increase in service connection from 50 percent to 100 percent.  The doctor noted that despite aggressive treatment, the Veteran's symptoms have caused profound social impairment, noting that the Veteran had had violent fights with his stepson and even become homicidal towards him.  The doctor stated that the Veteran had panic attacks several times per week and avoided shopping because so many shop owners in his neighborhood were Vietnamese and he had flashbacks upon seeing them.  The doctor stated that the Veteran should be considered completely and permanently disabled due to the severity of his PTSD and that he could not sustain gainful employment due to the severity of his symptoms. 

The Veteran had a July 2008 psychiatry visit.  He claimed to not be doing well recently.  He had stopped group therapy for about six weeks thinking that, because his PTSD, HIV and substance abuse were incurable, treatment was futile.  He had also feeling down about himself when his wife got her disability increased to 100 percent and brought in more money than he did.  He had not been compliant with his medications.  On mental status examination, he was pleasant, polite and cooperative.  His mood was down from his last visit, with an appropriate affect.  Though processes were intact.  There were no delusions, hallucinations, suicidal or homicidal thoughts.  He was alert and oriented times four.  

The Veteran underwent a second VA psychiatric evaluation in July 2008, during which the examiner generally interpreted the results of a Personality Assessment Inventory yet made no definitive clinical findings.  Among other statements, the examiner noted that the Veteran probably had impaired empathy, disruptions in his thought process, and unsupportive family or friends, poor control over his anger, and that his working relationships with others are likely to be very strained.  The examiner noted that the Veteran's life is "probably severely constricted by his psychological turmoil." 

The Veteran solicited a July 2008 letter in support of his claim from a therapist with whom he had worked since January 2005.  The therapist indicated the Veteran had continued difficulty with interpersonal relationships.  He had a history of difficulty appropriately managing his anger and exhibited poor impulse control, but had made significant achievements in control since 2005.  The Veteran's worldview was negative and distrustful and his PTSD caused distress in everyday functioning.  

The Veteran was afforded a third VA psychiatric evaluation in October 2008.  The Veteran reported feeling depressed two to three hours every other day.  He reported feeling worthless and anhedonic, with concentration problems at times and thoughts of death without suicidal ideation or plan.  He reported having nightmares approximately twice per month and intrusive thoughts two to three times per day.  He stated that he felt estranged from nearly everyone and felt emotionally numb and that there were few activities that he enjoyed or engaged in. 

Upon mental status examination, the examiner found the Veteran's affect to be appropriate, his mood to be dysphoric, and his thought process to be unremarkable.  Thought content included suicidal ideation but no hallucinations or delusions.  The examiner noted good impulse control, hypervigilance, and a startle response.  The examiner noted the Veteran's stated reasons of unemployment included his physical problems, problems concentrating for any amount of time, and that anger was a barrier to working certain jobs that involved contact with others. 

The VA examiner in October 2008 diagnosed PTSD and assigned a Global Assessment of Functioning score of 50, to reflect serious impairment that the Veteran's PTSD, major depressive disorder, and past substance use has on his quality of life, judgment, thinking, mood and social relationships.  The examiner opined that PTSD appeared to be primarily responsible for the Veteran's problems with quality of life.  The examiner stated that the Veteran's primary reason for not working is his health status, yet the Veteran would have problems working due to irritability and concentration problems if he were to pursue employment.  The examiner noted that there is not total occupational and social impairment due to PTSD, yet the symptoms do result in deficiencies in judgment, thinking, family relations, work, and mood. 

The Veteran was seen for regular psychiatric visits in September and November 2008.  He claimed to be doing well, not feeling depression and denying any suicidal ideation.  He reported sleeping well, denying nightmares or nightsweats.  He had some tension at home since his wife was ill and demanding what he felt was excessive attention from him.  On mental status examination, he was pleasant, polite and cooperative.  His mood and affect were fairly bright.  Though processes were intact.  There were no delusions, hallucinations, suicidal or homicidal thoughts.  He was alert and oriented times four.  He did admit to some mild paranoid feelings.  The Veteran's symptoms had improved since adjustments to his medications were made the previous February.  

The Veteran's psychiatric treatment continued without relevant variation through June 2009.  He stopped attending any of his group or individual therapy sessions at that time.  

The Veteran was brought to a VA emergency room in September 2009.  He had been depressed for several weeks, isolating himself in his room, staying up all night, threatening others and stating that he would harm others or himself if pushed.  The Veteran was getting angry, smelling and hearing things in the house, yelling at his wife and having thoughts of driving into traffic.  His wife had removed a firearm from the house to prevent him from using it to kill himself.  The Board notes that there was no attempt at suicide reported, only threats of self harm.  The Veteran reported during admission that he had never felt so hopeless or angry.  A psychiatrist entered a note describing the Veteran's mental status on admission.  He was cooperative and forthcoming, matter of fact in presentation with direct and fluent speech.  His mood was depressed, affect constricted.  The Veteran admitted vague auditory perceptions of noises but no commands or clear voices, denying other hallucinations.  He did have flashbacks memories of war displaying mild irritability as he did without clear hyperarousal.  The Veteran was homicidal toward VA for denying an increase in his disability rating.  At admission, the Veteran's GAF score was 40.  His GAF score at discharge was 50.  He was composed at discharge, but insinuating blame to VA for not authorizing a greater disability rating.  He indicated that he did not wish to return home because he did not contribute to the home place sufficiently to meet his expectation of himself.  He did not endorse or deny any thoughts of harm, but stated that he may "wreak havoc" on VA.  The Veteran was clear that he felt additional care was needed, but refused the offer to stay longer when that was volunteered.  The Veteran stated that he was not able to work due to pain and was unreceptive to attempts to redirect his thought content more productively suggesting work therapy or vocational rehabilitation.  The Veteran was placed on the suicide risk list.  

The Veteran resumed his ordinary psychiatric care in October 2009.  The Veteran again expressed his anger at VA for not increasing his disability rating.  He reported that he thought that he had a "good C&P [VA examination]" in support of his claim but that his appeal had been denied again.  The Veteran indicated during his visit that he was pursuing another appeal of his rating.  At the same time, the Veteran stated that he wanted to get better.  The psychiatrist pointed out to him that if he improved, an increase in his disability rating was unlikely.  The Veteran said that he understood.  His mood was level during the session.  He related well.  He was clean and casually dressed.  He was pleasant, polite and cooperative.  There was no evidence of psychosis, suicidal or homicidal thoughts.  He was alert and oriented times four.  The Veteran's care continued as normal thereafter and he was taken off the suicide risk list in December 2009.

Records from the Baton Rouge Vet Center dated between November 2008 and January 2010 are of record.  The descriptions of his symptoms are consistent with the VA treatment records.  The author mentions the Veteran has an "entitlement mentality" regarding VA services and benefits repeatedly, with preoccupation with medical conditions and lack of proactive behavior regarding his health.  

The Veteran filed a claim for TDIU in October 2009.  He was seen for an August 2010 VA examination in connection with that claim.  The examiner conducted a records review and noted the above psychiatric care and the September 2009 admission.  The examiner highlighted the above October 2009 entry, the previous VA examination reports, and the Vet Center records.

During the examination, the Veteran expressed again his anger toward VA regarding his benefits and medical care.  The Veteran indicated that he would harm someone, if there were a single person preventing him from receiving additional benefits.  The Veteran reported problems in attention, concentration and memory.  He did not want to engage in too many activities and did not read as often as he did in the past.  He expressed an interest in returning to school, but doubted that he would.  He felt helpless about his health and the disability ratings process.  He claimed that he had been ready to stop appealing but his wife and group members encouraged him to continue with his claims.  He reported sadness about his physical condition and thought that he had wasted his life.  He was concerned about dying due to HIV and blood clots.  He had thoughts about driving into oncoming traffic or overdosing on sleeping pills but had no current ideation or intent.  He indicated that he often wanted to hurt other people when they let him down or do not do what they say they will do or do not do things the way he wants them done.  He denied violence toward people recently.  He claimed he last had a physical altercation with his wife was about five years before.  He had killed two puppies in the past four years.  His wife brought them home and did not care for them.  His wife brought home a third dog with which he has not had problems.  The Veteran reported that his current stressors included his health, his 10 year old stepson and bills.  He reported that he had been married about five years and their financial situation was not good.  He argued with his wife frequently.  He reported a good relationship with his biological children but had problems relating to his stepchildren.  He did not socialize much outside of his family.  The Veteran was involved in Narcotics Anonymous, attending meetings three times a week, and group therapy once a week.  He occasionally rode his motorcycle or went fishing.  He spent most of his time at home.  

On mental status examination, the Veteran was casually dressed with unremarkable psychomotor activity.  His speech was unremarkable.  His attitude toward the examiner was cooperative.  His mood was good and affect was appropriate.  His attention was intact during the exam.  He was oriented to person, time, and place.  His thought process was unremarkable.  His thought content was notable for a tendency toward violent thoughts and strong beliefs about rights to additional VA benefits.  There were no delusions.  He understood the outcome of behavior.  He partially understood that he had a problem.  He reported two nightmares in the last month.  The Veteran had a history of inappropriate behavior, with a history of interpersonal violence, threats, property destruction and killing pets.  He did not have obsessive/ritualistic behavior or panic attacks.  He had frequent passive thoughts of homicide and suicide, without current intent or plan.  He had fair to poor impulse control with episodes of violence.  His recent and immediate memory was mildly impaired.  He was assigned a GAF score of 47.  

The Veteran has continued his mental health treatment since 2010.  A group therapy note from July 14, 2011, states that a verbal altercation had broken out during the previous week's session.  No entry was in the Veteran's record for that date.  Had he attended, a note would have appeared in his record.  The Board finds that the Veteran did not attend and was not responsible for the disruption.  

The last psychiatry assessment of record is from March 2012, and is representative.  He continued to look good and his mood remained level with some bright affect.  He related well.  He was clean and casually dressed, pleasant, polite and cooperative.  There was no evidence of psychosis.  There were no suicidal or homicidal thoughts.  He was alert and oriented times four, providing evidence against this claim.

The Veteran's symptoms have not merited a rating of 100 percent according to the schedular criteria at any time.  The Veteran has displayed a danger of hurting himself or others twice, in March 2006 and in September 2009.  Each episode was brief, and quickly remedied with appropriate treatment.  Outside of these two week-long periods, the Veteran has not displayed (for example purposes only) gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of his close relatives, his own occupation, or his own name.  He does have some mild memory impairment, persistent thoughts of harming himself or others (particularly VA), some impaired social functioning at home with repeated conflict with his wife.  He also has impaired impulse control with violent behavior when killing two pets, but he has been successful in refraining from violence with people.  The Veteran retains clear communication skills, orientation to his situation, the ability to perform activities of daily living, without persistent delusions or hallucinations.  The Veteran had anhedonia but was able to pursue individual hobbies.  He was able to drive independently and appears to report for all scheduled therapy and other medical treatment alone.  

The Board finds that the Veteran's symptoms since February 4, 2005, more closely approximate the 70 percent schedular criteria.  The Veteran retains independence in several areas of daily living.  The Board must find that the post-service treatment records, as a whole, provide evidence against a 100 percent rating during any time period.  His GAF scores were generally in the 41-50 range, indicating deficiencies in most areas.  The Board notes the lay statements and buddy statements submitted by the Veteran.  The Board finds that these statements are outweighed by the medical evidence which shows that the Veteran does not merit evaluation higher than 70 percent since February 4, 2005.  If the Veteran were not having problems associated with his PTSD, there would be no basis for his present evaluations.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


b. Extraschedular Rating

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular criteria are adequate to rate the Veteran's PTSD.  The Veteran has numerous complaints but they are consistent with the ratings criteria, such as irritability and impulse control impairment, anger, intrusive thoughts, flashbacks, paranoid thoughts, occasional suicidal thoughts with one attempt at suicide, and difficulty establishing and maintaining relationships.  The ratings criteria encompass these complaints.  Moreover, the ratings criteria are not exclusive, allowing the Board to take account of even more evidence, such as the Veteran's marriage discussed above.  In this regard, it is important for the Veteran to understand that without taking into consideration these problems there would be little basis for the current findings, let alone higher evaluations. 

There is no indication that he has symptoms or impairment outside the scope of the ratings criteria at any time during the period on appeal.  His representative has offered no argument as to how the schedular criteria are inadequate to rate his PTSD.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

c. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The Veteran is service-connected for PTSD.  Prior to February 4, 2005, he had a 50 percent disability rating, and he has a 70 percent rating thereafter.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) only on and after February 4, 2005.  

Although the Veteran does not meet the schedular requirements for TDIU prior to February 4, 2005, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

Even where the Veteran meets the schedular criteria, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The issue, therefore, is whether the Veteran's service-connected disabilities alone prevent him from engaging in substantially gainful employment.  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board will present the evidence of employability chronologically, but address both periods together.  

The Veteran has significant, additional, non-psychiatric disabilities which have rendered him permanently and totally for years prior to grant of service connection for PTSD.  These were the foundation of his VA pension in 1999.  This grant is not supportive of his claim because the disability basis for the grant was not psychiatric.  In fact, the Board finds that it provides limited evidence against this claim.

The Veteran attends weekly group therapy sessions and psychiatry sessions every two months.  He appears to attend these sessions alone, which requires mobility and a minimal level of proficiency interacting with others at the sessions and travelling to and from the sessions.  He has done this since the filing of the instant claim in April 2001.  

The May 2003 VA examination report does not address employability directly, but stated that his PTSD symptoms would limit his ability to both obtain and maintain work, were his physical disabilities to remit.  The Board notes that some limitation is anticipated by the assignment of a schedular rating.  Without more, this does not weigh in favorable of a finding that he is unable to secure and follow a substantially gainful occupation.  The Veteran was able to pursue such employment despite psychiatric impairment prior to 1999.  

Again, prior to February 4, 2005, the Veteran had sufficient levels of social functioning to get married.  This weighs against a finding that he is unable to obtain and maintain substantially gainful employment.

The February 4, 2005, letter from a physician, discussed above, mentions that the Veteran had not worked since 1996 due to a combination of his PTSD and physical disabilities.  This letter does not evaluate the Veteran in the absence of these other disabilities that cannot form the basis of the grant of TDIU, limiting the probative value of the opinion.  It say nothing that is in dispute in this case: the Veteran has not worked since 1996 due to a combination of his PTSD and physical disabilities.  

The Veteran's employability was evaluated in the August 2010 VA examination report.  The Veteran claimed at that time that his last employment was an unpaid position between 2000 and 2004 driving a van for a recovery center from which he was receiving treatment.  This corresponds to the period he spent living in the halfway house mentioned above, which was called an outreach center on several occasions.  He denied any significant problems on the job, but noted he had trouble listening to other people tell him what to do.  He was loosely supervised and interacted with different people going different places which kept the job interesting.  The examiner indicated that this demonstrated adequate occupational functioning.  

The record shows that in March 2006 his wife left him in charge of caring for her mother and their children.  He was able to carry on such care for a period of time.  The Board recognizes that full time caregiving for a family member is intense and stressful work.  Although the stress grew to be too much, a lower stress occupation does not appear unreasonable. 

The Veteran obtained an April 2007 letter from a VA doctor who indicated that the Veteran was not able to pursue gainful employment due to PTSD symptoms.  The doctor stated that the Veteran continued to suffer profoundly from his symptoms of PTSD such that the physician believed the Veteran should be granted an increase in service connection from 50 percent to 100 percent.  The doctor noted that despite aggressive treatment, the Veteran's symptoms have caused profound social impairment, noting that the Veteran had had violent fights with his stepson and even become homicidal towards him.  The doctor stated that the Veteran had panic attacks several times per week and avoided shopping because so many shop owners in his neighborhood were Vietnamese and he had flashbacks upon seeing them.  The doctor stated that the Veteran should be considered completely and permanently disabled due to the severity of his PTSD and that he could not sustain gainful employment due to the severity of his symptoms.

His 2008 to 2010 Vet Center records show that he is preoccupied by obtaining greater VA benefits and displayed a lack of proactive behavior regarding his health.  

The Veteran obtained an October 2009 letter from the doctor who provided the April 2007 letter in support of the Veteran's claim.  The doctor was recommending that the Veteran be granted unemployability.  The doctor recounted that the Veteran's last job was as a food service worker for the VA and he was involved in two physical altercations with fellow workers.  The doctor claimed the Veteran's conflicts and rage at his coworkers caused him to go AWOL for six weeks, resulting in his termination.  The doctor stated that this showed the Veteran was unable to maintain gainful employment.  The doctor also referenced the April 1999 grant of non-service connected pension benefits and a finding that an extraschedular permanent and total disability rating was authorized.  

The Board finds this letter unpersuasive.  First, the RO attempted and failed to confirm that the Veteran was a VA employee as he alleged.  Second, the pension award was based on non-psychiatric/non-service connected disabilities, as discussed above.  

As mentioned, the August 2010 VA examination report addresses employability.  The examiner stated that the Veteran would have limitations in particular work settings (which is not in dispute), but could not conclude that the Veteran was generally unemployable.  The Veteran mentioned during the examination that his declining health, such as his HIV, blood clots and chronic pain, limited his ability to work.  It is important for the Veteran to understand that HIV, blood clots, and his chronic pain only provide evidence against this claim, clearly indicating severe nonservice related problems that keep him from working beyond his PTSD. 

Beyond the above, in reviewing this record, the Board notes certain irregularities.  Although the April 2007 letter states that the Veteran claimed to have conflict with his stepson, but there is no mention of such conflict in his ongoing treatment records.  He mentions past physical altercations with his wife in August 2010, but there is no mention in contemporaneous records.  Similarly, the contemporaneous record does not mention work as a driver at the outreach center.  He claimed to have killed two pets years previously but, again, there is no mention in the contemporaneous record of any of this.  

The Board finds that the preponderance of the objective evidence as to the severity of the Veteran's service-connected PTSD, standing alone, does not show that the PTSD would prevent him from being employed.  The weight of the medical evidence of record shows that his service-connected conditions are not of such severity as to preclude gainful employment.  Furthermore, without taking into consideration his severe nonservice connected disabilities, it is not clear why the Veteran is no longer capable of working the last identified job, as a driver.  This employment appears to have ended with the Veteran's marriage.  The Veteran continues to drive himself to regularly scheduled treatment appointments where he interacts with many people.  There is no discernible rationale for finding that he does not retain the physical and mental ability to pursue this employment other than the nonservice connected problems, which clearly provided the basis for the grant of pension many years ago.  

While the Veteran clearly believes he is unemployable due to his PTSD, we must note that in his pension claim to VA he clearly noted other problems that provided the basis to find that he could not work as the result of his nonservice-related disabilities, providing, in effect, evidence in support of his claim for pension but against his current claim.  In this regard, it is important for the Veteran to understand that a 70 percent evaluation for PTSD represents a serious disability evaluation, recognizing the Veteran's problems with this disability (generally speaking a 70 percent reduction in the Veteran's ability to work) which would cause many of the problems he has cited as the basis for his TDIU claim, while at the same time recognizing that the Veteran has some very severe nonservice related disabilities that cannot be used as the basis to find the Veteran unemployable.   

The preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his PTSD or that he is incapable of performing the mental and physical acts required by employment due solely to his PTSD, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

d. Additional Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 50 percent were not met at any time prior to February 4, 2005, the criteria for a rating in excess of 70 percent were not met at any time on or after February 4, 2005, and the criteria for an extraschedular rating or TDIU, whether schedular or extraschedular, have at no time been met.  This is discussed in greater length in each section above.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim on schedular, extraschedular and TDIU bases.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2001, May 2003, March 2006, and July 2007.  The degree of disability and effective elements were met in March 2006 and July 2007.  The elements to substantiate TDIU were provided in December 2009.  Although not all notice elements were met prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006, July 2007 and December 2009, he has had years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case was provided to the Veteran most recently in April 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran's service treatment records and VA medical records are in the file.  The Board has carefully considered the issue of whether all pertinent records have been obtained.  In doing so, it has review this record (which is highly extensive) in great detail.

The Veteran filed an October 2001 statement indicating that he had treatment at a Vet Center in New York in 1995 and 1996, the records of which he wanted associated with the claims file.  When considering disability ratings, VA is obligated to consider the history of the Veteran's service connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Requesting records from a Vet Center requires the completion of an authorized release, which the Veteran has not provided.  

Furthermore, the Veteran's VA treatment records contain descriptions of his psychiatric history during the period he claims to have sought treatment at the Vet Center.  The VA treatment records also amply describe the Veteran's level of functioning in the days preceding and following the filing of the claim from which the present appeal arises.  The Board finds that the duty to assist in obtaining the Vet Center records is discharged as (1) the Veteran has not provided the necessary release and (2) that any error is harmless as his history is described in other evidence of record (the nature and extent of the problem is clearly indicated within the current records).  Treatment records from the Baton Rouge Vet Center dated between 2008 and 2010 were associated with the claims file.  The Board also notes that the Veteran has been involved in regular group therapy sessions since 2001.  An entry dated July 14, 2011, states that a fight had broken out the previous week but did not provide details, indicating that the July 7 treatment note explained what happened.  There is no July 7, 2011, entry in the Veteran's VA treatment records.  Had he been present, a note would have been added to his electronic file.  Given that these records were maintained electronically and his full electronic psychiatric record was associated with the claims file, the Board finds that there is no July 7, 2011, group therapy note outstanding.  

After the Veteran filed a claim for TDIU in October 2009, he indicated that he wanted his employment records from the Albany, New York, VA Medical Center associated with the claims file.  The RO attempted to obtain these records but was informed in January 2010 by the Medical Center that there was no record the Veteran was employed there.  There is no reasonable possibility that there are outstanding relevant records that the Board can obtain in this regard.  The duty to assist has been met in this instance. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran an appropriate VA examination most recently in August 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.326(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The 2010 VA examination report is thorough and supported by his extensive VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case twice, in May 2007 and March 2011.  The May 2007 remand was to provide for to provide notice under the duty to notify, to obtain all relevant treatment records, including records from an August 2000 admission, and to afford the Veteran a new VA psychiatric examination.  Notice was provided in July 2007; however, the required notice was to ask the Veteran to provide any evidence in his possession which pertained to the claim.  38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  No harm can result from failure to comply with this instruction.  VA examinations were conducted in July and October 2008.  The March 2011 remand was to afford the Veteran due process in considering evidence in the first instance at the RO level, obtain additional VA treatment records and to consider the TDIU theory of entitlement in the first instance.  The readjudication of the appeal, most recently in July 2012, resolves the due process concerns of both remands.  The Veteran's VA treatment records have been obtained through April 2012 (the Veteran obtains treatment regularly and there is no indication that more recent medical records would provide a basis to grant this claim - to remand this case on that basis would be to remand this case indefinitely as the Veteran always receives treatment for his PTSD, therefore, there will always be treatment records to obtain by the time the case reaches the undersigned - the Board has instead looked for any indication that his condition has worsened since April 2012 and found no such indication, therefore, a third remand of this case is clearly not warranted.)  

The TDIU issue was directly considered in the April and July 2012 Supplemental Statements of the Case in conjunction with this appeal.  The Board finds that the RO complied substantially with May 2007 and March 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.  A third remand of this case that has been in appellate status for more than 10 years will not provide a basis to grant this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial disability evaluation greater than 50 percent for PTSD prior to February 3, 2005, is denied. 

Entitlement to an initial disability evaluation greater than 70 percent for PTSD since February 4, 2005, is denied.

Entitlement to a TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


